Leach, J.,
dissenting. I do not agree that the answers given by the jury to the special interrogatories require or permit the conclusion as a matter of law that plaintiff’s *14injury was “received in the course of, and arising out of, the injured employee’s employment” within the purview of R. C. 4123.01(C).
Absent some compulsion or direction to attend the company picnic, either express or implied, I cannot construe the voluntary attendance by an employee at a picnic at the employer’s home, during off-duty hours and where no company business is involved, as being within the ambit of “the contract of hire, express or implied, oral or written.” R. C. 4123.01(A) (1).
Counsel for plaintiff concede that if proof of compulsion or direction to attend be essential, the evidence as to such issue was in dispute. None of the interrogatories determine this factual issue. By the holding herein, the majority accepts the premise that a factual determination as to this issue is not essential to the question of eompensibility herein. I do not agree.
In addition to the special instruction refused by the trial court and referred to in the majority opinion, that court also refused another special instruction which included the additional requirement as a condition for eompensibility that “the plaintiff was directed by the employer to attend the picnic.” In my opinion, the refusal to give such instruction was prejudicial error, not warranting final judgment for the plaintiff but only a remand for a new trial.
The majority opinion cites, apparently with approval, Sica v. Retail Credit Co. (1967), 245 Md. 606, 227 A. 2d 33, and Ricciardi v. Damar Products Co. (1965), 45 N. J. 54, 211 A. 2d 347. In Sica, the annual picnic was an express term of the contract of employment. In Ricciardi, the death of the employee occurred while returning from the picnic. To fully accept the rationale of Ricciardi seemingly would compel the overruling by this court of Lohnes v. Young (1963), 175 Ohio St. 291; Simerlink v. Young (1961), 172 Ohio St. 427; Industrial Commission v. Baker (1933), 127 Ohio St. 345; Industrial Commission v. Gintert (1934), 128 Ohio St. 129; and Industrial Commission v. Heil *15(1931), 123 Ohio St. 604, all of which refused to extend compensibility to injuries while traveling to or from work, where the employee had a fixed and limited place of employment.
By way of contrast with Ricciardi, other cases predicate compensibility upon proof of compulsion or direction, express or implied, obligating the employee to attend the company sponsored social event, such being incident to the contract of employment, and refuse compensibility in the absence of such proof. E. g. Stakonis v. United Advertising Corp. (1930), 110 Conn. 384, 148 A. 334; Stout v. Sterling Aluminum Products Co. (Mo. App. 1948), 213 S. W. 2d 244; Graves v. Central Elec. Power Co-op. (Mo. 1957), 306 S. W. 2d 500; Wagner v. Buescher Band Instrument Co. (1954), 125 Ind. App. 103, 122 N. E. 2d 618; Noble v. Zimmerman (1957), 237 Ind. 556, 146 N. E. 2d 828; Campbell v. Liberty Mutual Ins. Co. (Tex. Civ. App. 1964), 378 S. W. 2d 354; Anderson v. Custom Caterers, Inc. (1966), 279 Ala. 360, 185 So. 2d 383; Landry’s Case (1963), 346 Mass. 762, 190 N. E. 2d 208.
For the reasons stated, I would not render final judgment for the plaintiff but, instead, would remand the cause for new trial.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.